Citation Nr: 0934447	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  06-24 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to an initial rating greater than 50 percent 
disabling for the service-connected post-traumatic stress 
disorder (PTSD) from August 13, 2004 to October 24, 2007.  

2. Entitlement to a rating greater than 70 percent for the 
service-connected PTSD beginning October 25, 2007. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1968 to April 1971. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a June 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Oakland, 
California, which granted service connection for PTSD and 
assigned a 30 percent evaluation, effective August 13, 2004.

A September 2005 rating decision granted a temporary 
evaluation of 100 percent due to hospitalization under 
38 C.F.R. § 4.29, effective from August 30, 2005 to December 
31, 2005, during which time the Veteran participated in a 
PTSD treatment program.  This decision is not on appeal. 

During the pendency of the appeal, but before the case was 
sent to the Board, the Oakland, California, RO issued granted 
an increased rating to 50 percent for the service-connected 
PTSD, effective from August 13, 2004, the date of service 
connection, and a rating of 70 percent effective October 25, 
2007.  As the award is not a complete grant of benefits, the 
issue remains in appellate status.  See AB v. Brown, 6 Vet. 
App. 35 (1993).


FINDINGS OF FACT

1. The Veteran's service-connected PTSD during the entire 
time period beginning on the date of service connection, 
August 13, 2004, is manifested by a level of impairment that 
more nearly approximates that of occupational and social 
impairment with deficiencies in most areas such as judgment, 
thinking and mood, due to such symptoms as: extreme agitation 
and irritability; impaired impulse control, obsessional 
rituals that interfere with routine activities, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective work and social relationships.  

2.  The service-connected PTSD has never been shown to 
produce total occupational and social impairment due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss for 
names of close relatives, own occupation, or own name.  

3.  The Veteran had GAF scores of 35, 36, 40, 45, 50, 58, and 
60 during the time period on appeal. 


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 70 percent, and 
no greater, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 
4.130, Diagnostic Code 9411 (2008).

2. The criteria for an evaluation in excess of 70 percent for 
PTSD beginning October 25, 2007 are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.321, 4.1-4.7, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The present case involves a "downstream" issue, as the 
initial claim for service connection for PTSD was granted in 
the June 2005 rating decision appealed, and the current 
appeal arises from his disagreement with the evaluations 
originally and subsequently assigned.

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated; it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Thus, as 
the Veteran's claim for an increased initial disability 
rating was appealed directly from the initial rating 
assigned, no further action under the section 5103(a) is 
required. See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); 
See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the severity of 
his disability, and afforded the Veteran the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The Veteran's service-connected PTSD is rated pursuant to 38 
C.F.R. § 4.130, Diagnostic Code 9411.  A 50 percent rating is 
assigned when the Veteran exhibits occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The next higher, 70 percent evaluation is assigned when the 
Veteran exhibits occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is assigned when the Veteran 
exhibits total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning under a 
hypothetical continuum of mental illness.  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV).  See also 
Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  

A GAF score between 31-40 is indicative of some impairment in 
reality resting or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  

A GAF score between 41 and 50 is indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job)

A GAF score between 51 and 60 is indicative of moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers)

In a November 15, 2004 treatment note the Veteran reported he 
would like to be able to sleep 6 hours a night without 
nightmares.  He reported mild anxiety associated with his 
mood.  The Veteran also reported a history of intrusive 
thoughts, hypervigilance and hyper startle that have improved 
somewhat with medication.  His GAF score was 58.

In a November 24, 2004 treatment note the Veteran reported 
depression, sleep disturbance, excessive and ruminative 
guilt, feelings of hopelessness and worthlessness and mild 
anxiety.  The Veteran also reported a history of intrusive 
thoughts, hypervigilance, hyper startle response, anger 
management, nightmares and social isolation.  His GAF score 
was 40. 

An April 2005 VA examination diagnosed the Veteran with PTSD 
with secondary depression and a GAF score of 60.  The Veteran 
reported he had been going to individual group therapy for 
PTSD for about a year and was taking medication.  He last 
worked in February 2003 when he stopped due to his physical 
injuries.  The Veteran reported problems with bosses and 
supervisors due to anger and irritability and that he needed 
to work alone.  He reported difficulty sleeping and 
nightmares several times a week.  The Veteran's memory and 
concentration were poor.  

The VA examiner noted the Veteran's problems with anger and 
irritability which was very evident in his interview.  He 
appeared edgy with secondary depression, flashbacks to 
Vietnam and a strong startle response. The Veteran appeared 
to be mildly anxious but his affect was controlled and 
appropriate. There was no indication of hallucinations or 
delusions.  His attention and concentration was intact.  The 
Veteran's mood and affect was sad and depressed but his 
insight and judgment appeared to be within normal limits.  
The examiner found that during the past year the Veteran's 
psychiatric PTSD symptoms had become more frequent, severe, 
and lasted longer including his difficulty falling and 
staying asleep and his increase in intrusive nightmares about 
Vietnam.  He has intrusive thoughts, including flashbacks, on 
a daily basis and becomes depressed.  He has anger and 
irritability issues especially in terms of road rage.  The 
Veteran is hypervigilant and showed persistent symptoms of 
increased startle response.  The examiner found that the 
Veteran's symptoms have interfered with his ability to 
function effectively at work and in his interpersonal 
relationships.  His symptoms have impaired his thought 
process and his ability to effectively communicate with 
others.  The examiner noted the Veteran's two marriages with 
one divorce and one separation to be clearly PTSD issues. 

In an August 2005 treatment note,	 the Veteran denied any 
suicidal or homicidal thoughts.  In an August 2005 
psychiatric assessment he reported nightmares, triggers such 
as loud noises from trucks on freeways, intrusive memories, 
feeling dissociated, avoiding crowded places, depressed mood, 
hypervigilance and irritability.  He had a GAF score of 35.  

In a September 2005 treatment note the Veteran reported 
problems dealing with people being verbally abusive with 
others.  He reported problems with authority, control issues, 
and a tendency to hold grudges.  The Veteran worried that his 
judgment was poor and he would choose people as friends that 
get him into trouble which further increased his isolation 
and avoidance.  He reported problems with avoidance, 
closeness and commitment in his current relationship 
including not having divorced his second wife. 

In September 2005 he reported difficulty with commitment and 
making decisions.  He also reported that he drinks not to 
feel anything, to self medicate, and to avoid issues in 
relationships. 

In December 2005, upon discharge from the PTSD program, the 
Veteran was diagnosed with PTSD and depressive disorder with 
a GAF score of 50. 

In November 2006 he was found to have a GAF score of 60.  At 
that time it was noted that he had GAF scores of 55 in July 
2006, and 60 in October 2006. 

In January 2007 he was admitted for the PTSD booster program.  
He reported he can get angry easily and isolates himself.  He 
has monthly nightmares about his trauma, withdraws physically 
and emotionally, and felt hopeless with passive suicidal 
ideation.  He had a GAF score of 45. 

In a February 2007 discharge summary found that between the 
Veteran's last discharge and his present admission he has 
struggled with social isolation, problems with communication, 
anger suppression, nightmares and hypervigilance.  He had a 
GAF score of 50.  

A later February 2007 progress note found the Veteran to have 
a GAF score of 60.  In April 2007 he had a GAF score of 60.  
In July 2007 he had chronic PTSD and depression with a GAF 
score of 60. 

In an October 2007 VA examination the Veteran reported that a 
member of his substance abuse group passed away and he was 
found to be depressed with suicidal ideation.  The examiner 
opined that the Veteran probably needs to be in the hospital 
at that time because he was clearly decompensating because of 
his PTSD and the stress of his friend's death.  The Veteran 
complained of difficulty falling and staying asleep.  He had 
problems with memory, concentration and difficulty in 
focusing his attention.  The Veteran reported intrusive 
nightmares about Vietnam, anger and irritability issues, 
flashbacks and a strong startle response.  He appeared mildly 
anxious with no indication of hallucinations or delusions.  
His thoughts were clear, logical, goal directed, and linear 
with no evidence of psychotic or delusional processes.  His 
attention and concentration was intact with no observed 
bizarre or unusual behaviors.  His insight and judgment 
appeared within normal limits. 

The examiner found the Veteran's PTSD symptoms to have 
increased in frequency and severity since his last 
examination.  He has sleep disturbance on a daily basis and 
was irritable with symptoms of insomnia during the day.  The 
Veteran had intrusive nightmares up to four times a week.  He 
had trouble remembering things and had to write things down.  
The examiner found there was no indication that his symptoms 
have been in remission.  The examiner found that the 
Veteran's PTSD symptoms of anger, irritability, and 
difficulty getting along with people have clearly interfered 
with his ability to function at work and opined that he had 
been unemployed due to the severity of his symptoms.  The 
examiner noted his PTSD symptoms interfered with his ability 
to function effectively in a social situation.  He also had 
difficulty establishing and maintaining significant social 
relationships that involved any level of intimacy.  His 
activities of daily living had not been interfered with by 
his symptoms of PTSD. 

In a November 2007 treatment note he was diagnosed with 
chronic PTSD with a GAF score of 60. 

In addition to these examinations, the Veteran submitted lay 
statements from his sister and a friend in support of his 
service connection claim for PTSD.  His sister reported his 
unpredictable anger towards everyone, including her, and that 
the Veteran had told her he wished he had died in Vietnam.  
The friend attested to the mass casualties they were both 
exposed to in Vietnam as combat medics. 

The totality of the record reflects that the Veteran's PTSD-
related symptoms and corresponding Global Assessment of 
Functioning (GAF) scores have remained fairly consistent 
since the effective date of service connection, and the 
Veteran has undergone some periods where there is an acute 
increase in symptoms.  Overall, however, the symptoms since 
the date of the claim more nearly approximate the criteria 
for the assignment of a 70 percent rating.  

Based on the foregoing medical evidence, the criteria for the 
assignment of a 70 percent rating, but no higher, are more 
nearly approximated.  The Veteran has suicidal ideation, has 
limited patience with others, exhibits impaired impulse 
control, including road rage, has severe anger, has 
difficulty adapting to stressful circumstances, and has near 
continuous depression and/or panic.  Despite being 
consistently well-groomed, oriented in all spheres, and 
displaying good hygiene on examination, the Veteran's 
emotional instability is severe, as reflected in the level of 
depression, isolation, anxiety, irritability, frequency of 
nightmares, and lack of interpersonal relationships.  The 
Veteran's prominent symptoms include depression, impaired 
impulse control, frequent flashbacks, chronic panic, 
isolation, anger, and insomnia with nightmares.  

As noted in various medical records and lay statements in the 
claims file, the Veteran also had significantly difficulty 
getting along with people in a work or social environment 
even before he stopped working in 2003 due to a physical 
injury.  

In other words, the Veteran has difficulty in adapting to 
stressful circumstances, and has an inability to maintain 
effective relationships.  The Veteran's Global Assessment of 
Functioning (GAF) scores have been listed between 35 and 60.   

Although the VA examiner in April 2005 noted a GAF of 60, he 
also specifically indicated that the Veteran's PTSD symptoms 
had gotten worse during the previous year with intrusive 
thoughts and flashbacks on a daily basis, as well as anger 
and irritability issues.  The examiner found that the 
Veteran's symptoms interfered with his ability to function at 
work and in interpersonal relationships.  It appears that the 
GAF score of 60 is inconsistent with the Veteran's PTSD 
symptoms.  

The GAF scores of 40 and 50 prior to the examination and 35 
and 50 after the examination represents a severe to 
moderately severe disability picture.  This scenario 
represents definite social impairment with deficiencies in 
most areas.  

Although mindful of the effect on the Veteran's employment, 
the objective findings on examination do not support the 
assignment of a 100 percent rating.  For example, the Veteran 
has consistently been able to act appropriately at all 
examinations, engage in activities of daily living, remain 
well-groomed, and participate in group treatment.  The 
Veteran has always been able to provide meaningful and 
coherent statements to examiners and to the RO regarding his 
disabilities.  Although he shows ongoing severe anger and 
anxiety, he nevertheless is able to leave the home, 
communicate with physicians, and participate in therapy.  
Moreover, the evidence of record has never shown gross 
impairment in thought processes, persistent delusions or 
hallucinations, an inability to perform activities of daily 
living, or disorientation. 

The overall level of severity of the Veteran's PTSD has more 
nearly approximated the criteria for the assignment of a 70  
percent rating since the effective date of service 
connection, exhibiting occupational and social impairment 
with deficiencies in most areas, such as family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation, near-continuous panic or depression  
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
difficulty in adapting to stressful circumstances and an 
inability to establish and maintain effective relationships.  

Specifically, there is no evidence of persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, or an inability to perform 
activities of daily living.  The Veteran is not disoriented 
to time or place.  Finally, the Veteran has no trouble 
recalling names of close relatives, occupation or his own 
name.  

Given the facts in this case, the criteria for the assignment 
of a 70 percent rating, but not higher, have been met in 
accordance with the provisions of Diagnostic Code 9411, since 
the effective date of service connection.  

The level of impairment associated with PTSD has been 
relatively stable throughout the appeals period, or at least 
has never been worse than what is warranted for a 70 percent 
rating.  Therefore, the application of staged ratings (i.e., 
different percentage ratings for different periods of time) 
is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007). 

The overall totality of the evidence of record does not 
establish that the service-connected disability has been 100 
percent disabling at any time during the appeal period.   
 
Application of an extraschedular evaluation under 38 C.F.R. 
Section 3.321(b)(1) has been considered, but is not here 
warranted, as the medical evidence does not present 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  Frequent hospitalizations have not been 
shown nor has the Veteran offered evidence of marked 
interference with employment due solely to his PTSD.  


ORDER

Entitlement to an initial rating of 70 percent, and no 
greater, for the service-connected PTSD is granted. 

Entitlement to a rating greater than 70 percent for the 
service-connected PTSD beginning October 25, 2007 is denied. 





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


